


Exhibit 10.1






NON-EXECUTIVE CHAIRMAN AGREEMENT
This NON-EXECUTIVE CHAIRMAN AGREEMENT (this “Agreement”), is entered into as of
February 3, 2015, by and among Legacy Reserves GP, LLC (the “Company”), a
Delaware limited liability company and the general partner of Legacy Reserves
LP, a Delaware limited partnership (“Legacy”), Legacy Reserves Services, Inc., a
Texas corporation (“Legacy Services”), and Cary D. Brown (the “Chairman”). Each
of the Company and the Chairman hereinafter may be referred to individually as a
“Party” or, collectively, as the “Parties.”
RECITALS
WHEREAS, the Chairman has served as the Chairman of the Board of Directors (the
“Board”), President and Chief Executive Officer of the Company;
WHEREAS, the Chairman informed the Board of his intention to resign as the
President and Chief Executive Officer of the Company, and in connection with
such resignation, will resign as an officer and employee of all entities related
to Legacy, including Legacy Services;
WHEREAS, the Chairman has agreed to continue to serve as the non-executive
Chairman of the Board;
WHEREAS, Legacy Services and the Chairman entered into that certain Employment
Agreement effective as of March 15, 2006 (as amended, the “Employment
Agreement”);
WHEREAS, this Agreement shall supersede and replace the Employment Agreement but
shall not supersede or replace any outstanding equity awards granted to the
Chairman under the Amended and Restated Legacy Reserves LP Long-Term Incentive
Plan (the “LTIP”); and
WHEREAS, the Company wishes to receive certain additional services from the
Chairman related to his position as non-executive Chairman of the Board, and the
Chairman wishes to provide such services on the terms and subject to the
conditions of this Agreement.
NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth
and intending to be legally bound hereby, the Parties hereby agree as follows:
1.
Term. This Agreement shall be effective as of March 1, 2015 (the “Commencement
Date”) and shall continue until the date upon which the Chairman is no longer
the non-executive Chairman of the Board (“Term”). The date upon which the Term
ends shall be referred to herein as the “Termination Date.” From and after the
Commencement Date, the Chairman shall serve as the Chairman of the Board in a
non-executive capacity and shall not be either an employee or officer of the
Company. The Chairman may serve on one or more committees of the Board
consistent with Section 2 below.



2.
Services to be Provided. During the Term, the Chairman shall, in a manner
consistent with the listing standards of the NASDAQ Global Select Market,
Legacy’s Corporate Governance Guidelines and other applicable legal standards:
(a) regularly attend and preside at Board meetings, (b) chair the annual meeting
of Legacy’s unitholders, (c) be eligible to serve on such committees of the
Board as may be requested by the Board,





--------------------------------------------------------------------------------




subject to requisite independence standards, and (d) to the extent requested by
and in coordination with the Company’s Chief Executive Officer or the Board,
provide support in connection with (i) strategic planning initiatives; (ii)
industry marketing efforts; (iii) investor relations; and (iv) such other tasks
as may be determined by the Chief Executive Officer or the Board and the
Chairman (collectively referred to herein as “Services”).


3.
Commitment. During the Term, the Chairman will devote such reasonable time,
attention, skill and efforts to the Services as is necessary to discharge the
duties and responsibilities assigned to the Chairman hereunder and by the Board
from time to time and shall serve the Company and Legacy faithfully and to the
best of his ability.



4.
Compensation; COBRA Benefits.



a.
Compensation. During the Term, the Chairman shall receive a cash retainer of
$125,000 per quarter (the “Cash Retainer”) in lieu of any annual or quarterly
retainer paid to other non-employee members of the Board; provided, however,
that in addition to the Cash Retainer the Chairman shall be paid any cash
directors’ fees for which other non-employee members of the Board would be
eligible to receive in connection with any meetings of the Board attended by the
Chairman. The Cash Retainer and cash directors’ fees will be payable at the same
time as the quarterly retainer payments and cash directors’ fees are made to
other non-employee directors. Further, during the Term, the Chairman shall
receive grants of equity in Legacy consistent with those that are granted to
other non-employee members of the Board, including annual grants of units
representing limited partner interests in Legacy, at the discretion and to the
extent determined by the Board and the Compensation Committee of the Board and
on the terms established from time to time by the Board or the Compensation
Committee of the Board, as applicable.



b.
Equity Awards. So long as the Chairman continues unbroken service as a member of
the Board in accordance with this Agreement, all currently outstanding equity
awards granted to him under the LTIP (the “Equity Awards”) shall continue to
vest and shall otherwise operate in accordance with their existing terms. For
the avoidance of doubt, continued service as a member of the Board in accordance
with this Agreement shall be treated as “employment with the Employer” and
“employment with the Partnership” for purposes of vesting of such Equity Awards.



c.
COBRA Coverage. If the Chairman timely elects to continue coverage for himself
and/or his eligible spouse and eligible dependents under Legacy Services’ group
health plan under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), the Company shall, or shall cause Legacy Services to, pay or
cause to be waived the full amount of the premium payments to effect and
continue such coverage for the period that begins on the date coverage as an
employee otherwise ceases under the Legacy Services’ group health plan as a
result of the termination of the Chairman’s employment with Legacy Services and





--------------------------------------------------------------------------------




ends on the earlier of (i) the date that is eighteen (18) months following such
termination or (ii) the date on which the Chairman ceases to be eligible to
continue coverage under Legacy Services’ group health plan under COBRA.


d.
Administrative Support. During the Term, Legacy will provide the Chairman with
administrative support and office space as reasonably requested to fulfill his
duties as the Chairman.



5.
Independent Contractor. For purposes of this Agreement and all the Services to
be provided hereunder, the Chairman shall not be considered a partner,
co-venturer, employee, agent or representative of Legacy (other than solely in
his capacity as a member of the Board), but shall remain in all respects an
independent contractor, and neither Party shall have any right or authority to
make or undertake any promise, warranty or representation, to execute any
contract, or otherwise to assume any obligation or responsibility in the name of
or on behalf of the other Party, solely as a result of the entry into this
Agreement.



6.
Restrictive Covenants.



a.
Confidential Information. The Chairman recognizes and acknowledges that, by
reason of his relationship to the Company, Legacy, Legacy Services or any of
their direct or indirect subsidiaries and/or affiliates (collectively, the
“Related Parties”), he has had and will continue to have access to Confidential
Information (as defined below) of the Related Parties. For purposes of this
Agreement, “Confidential Information” includes, without limitation, any
information heretofore or hereafter acquired, developed or used by any of the
Related Parties relating to an opportunity involving the acquisition or
development of businesses or assets in any existing material line of business of
the Related Parties or intellectual property or other geological, geophysical,
economic, financial or management aspects of the business, operations,
properties or prospects of the Related Parties, whether oral or in written form.
The Chairman acknowledges that such Confidential Information is a valuable and
unique asset and covenants that he will not, during the Term and for a period of
one (1) year after the Termination Date, disclose or use any such Confidential
Information to any person for any reason whatsoever unless such information is
in the public domain through no fault of the Chairman or except as may be
required by law.



b.
Non-Competition and Non-Solicitation.



i.
Unless approved in writing by a majority of the members of the Nominating,
Governance and Conflicts Committee of the Board upon their determination that
such activity is not in direct competition with the Related Parties during the
Term and for a period of sixty (60) days after the expiration of the Term, the
Chairman agrees that he will not engage or participate in any manner, whether
directly or indirectly through any family member or other person or as an
employee, employer, consultant,





--------------------------------------------------------------------------------




agent principal, more than one percent equityholder, officer, director,
licensor, lender, lessor or in any other individual or representative capacity,
in any business or activity:


a)
which is in direct competition with the business of the Related Parties within
any county or parish in which the Related Parties own any oil and gas interests
or conduct operations, or in which the Related Parties have owned any oil and
gas interests or conducted operations at any time during the six months
immediately preceding the date of such determination (the “Restricted Area”),
and would have a Material Adverse Impact (as defined below) on the Related
Parties, unless set forth on the approved activities list on Exhibit A; or



b)
which is a publicly traded oil and gas income distribution company or
partnership or a privately held company or partnership that is contemplating an
initial public offering as an oil and gas income distribution company or
partnership that is in direct competition with the business of the Related
Parties in the leasing, acquiring, exploring or producing hydrocarbons and
related products;



For purposes hereof, “Material Adverse Impact” shall mean a material adverse
impact on the historical, near-term or long-term projected business, assets,
properties, results of operations, financial condition or prospects of the
Related Parties as reasonably estimated by a majority of the members of the
Nominating, Governance and Conflicts Committee of the Board. In the event of an
investment or lending activity by the Chairman, whether directly or indirectly
through any family member or other person, of an amount greater than five
million dollars ($5,000,000), a majority of the Nominating, Governance and
Conflicts Committee of the Board shall make a determination of whether such
investment or lending activity would reasonably be expected to have a Material
Adverse Impact on the Related Parties, in which case such investment or lending
activity shall be prohibited by the Chairman during the Term if such
determination is made that such activity would reasonably be expected to have a
Material Adverse Impact on the Related Parties. In addition, the Chairman shall
be obligated to notify the chairman of the Nominating, Governance and Conflicts
Committee of the Board of any investment or lending activity of an amount equal
to or less than five million dollars ($5,000,000), but such investment or
lending activity shall be deemed to not have a Material Adverse Impact on the
Related Parties.


ii.
During the Term and for a period of one (1) year after the expiration of the
Term, the Chairman will not, whether for his own account or for the account of
any other person (other than the Related Parties), intentionally solicit, hire,
endeavor to entice away from the Related Parties, or otherwise interfere with
the relationship of the Related Parties with, (a) any person who is employed by
the Related Parties (including any independent contractors, supplier,
independent sales representatives or





--------------------------------------------------------------------------------




organizations) unless such person shall have ceased to be employed by the
Related Parties for a period of at least twelve (12) consecutive months
immediately prior to, or (b) any client or customer of the Related Parties.


iii.
The foregoing restrictions shall not be construed to prohibit the ownership by
the Chairman and all family members and affiliates of less than five percent
(5%) of any class of securities of any entity which is engaged in any of the
foregoing businesses having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended, provided that such ownership
represents a passive investment and that neither the Chairman nor any group of
persons including the Chairman in any way, either directly or indirectly,
manages or exercises control of any such corporation, guarantees any of its
financial obligations, otherwise takes any part in its business, other than
exercising his rights as a shareholder, or seeks to do any of the foregoing.



c.
Enforcement. The Parties consider the covenants and restrictions contained in
this Section 6 to be reasonable. However, if and when any such covenant or
restriction is found to be void or unenforceable and would have been valid had
some part of it been deleted or had its scope of application been modified, such
covenant or restriction will be deemed to have been applied with such
modification as would be necessary and consistent with the intent of the Parties
to have made it valid, enforceable and effective.



7.
Injunctive Relief. The Chairman acknowledges that a breach of any of the
covenants contained in Section 6 may result in material, irreparable injury to
the Related Parties for which there is no adequate remedy at law, that it will
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat of breach, the Related Parties will be entitled
to obtain a temporary restraining order and/or a preliminary or permanent
injunction restraining the Chairman from engaging in activities prohibited by
Section 6 or such other relief as may be required to specifically enforce any of
the covenants in Section 6. To the extent that the Related Parties seek a
temporary restraining order (but not a preliminary or permanent injunction), the
Chairman agrees that a temporary restraining order may be obtained ex parte.



8.
Section 409A. This Agreement shall be interpreted to avoid any penalty sanctions
under section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”). If any payment for the Services cannot be provided or made at the time
specified herein without incurring sanctions under section 409A, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. Any reimbursements and in-kind benefits
provided under this Agreement shall be made or provided in accordance with the
requirements of section 409A.



9.
No Conflicting Agreements. The Chairman represents that the Chairman is not a
party to any existing agreement that would prevent the Chairman from entering
into and performing this Agreement. The Chairman shall not, unless acting with
the prior written





--------------------------------------------------------------------------------




consent of the Board, enter into any other agreement that is in conflict with
the Chairman’s obligations under this Agreement.


10.
Taxes. Any and all taxes applicable to any payments made by the Related Parties
to the Chairman under this Agreement above shall be the sole responsibility and
liability of the Chairman. The Chairman shall bear all expense of, and be solely
responsible for, all federal, state, and local taxes due with respect to any
payment received under this Agreement. The Chairman understands and acknowledges
that the Related Parties will file whatever instruments are required by law in
connection with this Agreement, including, without limitation, Form 1099 under
the Code (or any successor form thereto).



11.
Miscellaneous Provisions.



a.
Entire Agreement, Amendment, and Assignment. Except as otherwise provided in a
separate writing between the Parties, this Agreement and any grant agreements
governing the terms of the Equity Awards are the sole agreements between the
Chairman and the Related Parties with respect to the Services to be performed
hereunder, and they supersedes all prior agreements and understandings with
respect thereto, whether oral or written. No modification to any provision of
this Agreement shall be binding unless in writing and signed by the Parties
hereto. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the respective heirs,
executors, administrators, legal representatives, successors and permitted
assigns of the Parties hereto.



b.
Headings. The headings used in this Agreement are for convenience only, do not
constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.



c.
Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties):



i.
If to the Company, to:

Legacy Reserves GP, LLC
303 W. Wall Street
Suite 1800
Midland, Texas 79701
Attention: General Counsel






--------------------------------------------------------------------------------




ii.
If to the Chairman, to the most recent address on file with Legacy.



Either Party may provide other names or addresses, as the case may be, as
designated by notice to each other person entitled to receive notices in the
manner specified in this Section; provided, however, that if no such notice is
given by the Company, notice at the last address of the Company shall be deemed
sufficient for the purposes hereof.
d.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original but all of which together will
constitute one and the same instrument.



e.
Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by the laws of the State of Texas other than the
conflict of laws provision thereof.



f.
Waiver of Breach. No delay or omission by a Party to this Agreement in
exercising any right, remedy or power under this Agreement or existing at law or
in equity shall be construed as a waiver thereof, and any such right, remedy or
power may be exercised by such Party from time to time and as often as may be
deemed expedient or necessary by such Party in its sole discretion.



g.
Construction. As used in this Agreement, unless the context otherwise requires:
(a) the terms defined herein will have the meanings set forth herein for all
purposes; (b) references to “Section” are to a section hereof; (c) “include,”
“includes” and “including” are deemed to be followed by “without limitation”
whether or not they are in fact followed by such words or words of like import;
(d) “writing,” “written” and comparable terms refer to printing, typing,
lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).



h.
Severability. The invalidity or unenforceability of any provision or provisions
of this Agreement will not affect the validity or enforceability of any other
provision of this Agreement, which will remain in full force and effect.





i.
Survival. The respective rights and obligations of the Chairman set forth in
Section 6 shall survive the termination of this Agreement to the extent
necessary to preserve such rights and obligations; provided, however, that this
Section 11(i) shall not extend the rights and obligations set forth in Section
6(b) beyond the consummation of a merger or consolidation of Legacy with or into
another





--------------------------------------------------------------------------------




partnership, corporation, or other entity, following which the Chairman does not
continue to be the Chairman of the Board of the surviving entity.
[Signature Page Follows]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have duly
executed this Agreement as of the date first above written.
 
LEGACY RESERVES GP, LLC
 
 
 
 
 
 
 
 
 
 
/s/ Dan G. LeRoy
 
 
Dan G. LeRoy
 
 
Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
LEGACY RESERVES SERVICES, INC.
 
 
 
 
 
 
 
 
 
 
/s/ Dan G. LeRoy
 
 
Dan G. LeRoy
 
 
Vice President, General Counsel and Secretary
 
 
 
 
 
 
 
 
 
 
CHAIRMAN
 
 
 
 
 
 
 
 
 
 
/s/ Cary D. Brown
 
 
Cary D. Brown
 





--------------------------------------------------------------------------------




EXHIBIT A
APPROVED OUTSIDE ACTIVITIES AS OF EFFECTIVE DATE
Royalty Interest and Overriding Royalty Interest in the following:
Montague County, Texas
Interests owned by Desert Partners II and III




